Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with MALISZEWSKI, GERALD Reg.#38054 on 12/3/2021 by voicemail.
The application has been amended as follows: 
Claim 15: Changed “wings” to “wings.” in line 5

The following is an examiner’s statement of reasons for allowance: 
The limitations of claim 1 including “bisecting the LED body width, with a z-axis second extension less than or equal to the first extension”  was not considered to be obvious.
The limitations of claim 9 including “the first electrode mounting wing formed in a zy-axes plane orthogonal to the xy-axes planes” “forming a second electrode mounting wing in the same zy- axis plane as the first electrode mounting wing” “detaching completed axial LEDs from the carrier substrate” was not considered to be obvious.
The limitations of claim 20 including “a planar first interconnect platform having an x-axis first depth with respect to the insulating layer top surface and  connected to a corresponding column line, configured to accept an axial LED first electrode mounting wing; a planar second interconnect platform having the first depth and connected to a corresponding row line, configured to accept an axial LED second electrode mounting wing; and, a groove interposed between the first and second interconnect 
The limitations of claim 34 including “a first electrode mounting wing aligned in a plane orthogonal to stacked LED body semiconductor layers; and,  a second electrode mounting wing aligned in the plane orthogonal to the stacked semiconductor layers: adding the LEDs to a liquid to create a suspension of LEDs” “lodging LED locking teeth in corresponding LED interface grooves” was not considered to be obvious.
The limitations of claim 39 including “with a y-axis second length less than or equal to the first length” was not considered to be obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITARAMARAO S YECHURI whose telephone number is (571)272-8764. The examiner can normally be reached M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on (571)272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/SITARAMARAO S YECHURI/               Primary Examiner, Art Unit 2818